Docket No. 101418.


                        IN THE
                    SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



ANTHONY MARCONI, Appellee, v. THE CHICAGO HEIGHTS
    POLICE PENSION BOARD et al., Appellants.

 Opinion filed October 19, 2006.–Modified on denial of rehearing
                         May 29, 2007.



    PER CURIAM
    Justice Fitzgerald dissented, with opinion.
    Justices Kilbride and Burke took no part in the decision.



                              OPINION

    Plaintiff, Anthony Marconi, filed an application for a disability
pension with defendant Chicago Heights Police Pension Board
(Board). During the pendency of the Board’s review of plaintiff’s
application for a disability pension, plaintiff filed suit in the circuit
court of Cook County, requesting, inter alia, a declaratory judgment
that the Board did not timely complete review of his application.
While the declaratory action was pending in the circuit court, the
Board issued a decision denying plaintiff a disability pension.
Plaintiff thereafter filed an action for administrative review in the
circuit court of Cook County. The circuit court ultimately confirmed
the Board’s decision on administrative review. Soon thereafter, the
circuit court granted the Board summary judgment in the declaratory
action. On appeal, the appellate court affirmed the grant of summary
judgment in the declaratory action, reversed the circuit court’s
affirmance of the Board’s decision to deny plaintiff a disability
pension, and remanded this cause to the Board for further
proceedings. 361 Ill. App. 3d 1. In addition, the appellate court also
declared section 3–115 of the Illinois Pension Code (40 ILCS
5/3–115 (West 2002)) unconstitutional as applied to plaintiff.
    On appeal to this court, the Board challenges only the appellate
court’s reversal of the Board’s denial of plaintiff’s disability pension
claim on administrative review, and the appellate court’s holding that
section 3–115 of the Pension Code (40 ILCS 5/3–115 (West 2002))
is unconstitutional as applied. For the reasons that follow, we reverse
the judgment of the appellate court with respect to plaintiff’s
administrative review action, and vacate that portion of the appellate
court’s opinion holding section 3–115 of the Pension Code
unconstitutional as applied to plaintiff.

                          BACKGROUND
    Plaintiff became a sworn member of the Chicago Heights police
department (Department) on October 10, 1988, holding the rank of
patrol officer. On February 8, 1996, plaintiff was sent by the
Department to Dr. Carl Wahlstrom, the Department’s own
psychiatrist, to determine his fitness for duty. The Department
referred plaintiff to Dr. Wahlstrom after plaintiff’s colleagues had
reported to the Department’s then-chief of police, Carla Osantowski,
that plaintiff had threatened to commit suicide. During plaintiff’s
session with Dr. Wahlstrom, plaintiff admitted that he had
experienced thoughts of committing suicide and had expressed those
thoughts to fellow officers. However, plaintiff told Dr. Wahlstrom
that, at the time of the evaluation, he no longer felt suicidal. Dr.
Wahlstrom concluded that plaintiff was fit to return to duty.
    Plaintiff was again sent by Chief Osantowski to Dr. Wahlstrom
for a fitness evaluation on July 24, 1996. Chief Osantowski
questioned plaintiff’s fitness for duty based upon incidents where
plaintiff had exhibited hostility towards others. As part of the
evaluation, Dr. Wahlstrom met with plaintiff for several sessions, and
spoke with Chief Osantowski as well as plaintiff’s longtime


                                  -2-
girlfriend, Sheila. Dr. Wahlstrom concluded that plaintiff was
suffering from major depression and stress related to work and
outside factors. Dr. Wahlstrom noted that these stressors included
several on-the-job shooting incidents and an FBI investigation of the
Department. Although Dr. Wahlstrom opined that plaintiff was fit to
resume duty, this recommendation was contingent on plaintiff
continuing in psychotherapy and taking prescribed psychotropic
medications. Accordingly, the Department arranged for plaintiff to
attend biweekly psychotherapy sessions with Dr. Wahlstrom. Plaintiff
also began taking three prescription medications: trazodone, an
antidepressant; Depakote, a mood-stabilizing medication; and
clozapine, an antianxiety medication.
    On September 9, 1996, Dr. Wahlstrom faxed a letter to Chief
Osantowski informing her that plaintiff had made direct physical
threats of bodily harm against her, including a statement that plaintiff
wanted to “knock[ ] her out.” Dr. Wahlstrom also warned Chief
Osantowski that plaintiff was unable to exercise reasonable judgment
where she was concerned, and that plaintiff stated he was “85%
certain” that he would harm her “if he got within arms length of her.”
Dr. Wahlstrom diagnosed plaintiff with “major depression along with
stress, related both to work and his outside life circumstances,” and
wrote that plaintiff’s “perceptions relating to his work environment
[were] deteriorating and unstable.” Dr. Wahlstrom found plaintiff to
be “disabled by this condition” and, accordingly, declared plaintiff to
be unfit for duty. Dr. Wahlstrom further stated that he was “unable to
determine the recovery period for [plaintiff’s] condition at this time.”
Based upon Dr. Wahlstrom’s report, Chief Osantowski ordered
plaintiff to surrender his credentials. Plaintiff complied, and, at that
time, he ceased to be on active duty status. For the next year, plaintiff
was placed on disability leave and continued to receive his pay.
    On April 22, 1997, plaintiff filed with the Board an application
for duty-related disability pension benefits. In correspondence dated
April 30, 1997, the Board acknowledged plaintiff’s application and
requested that plaintiff provide the Board with certain information,
including medical documentation and a statement of plaintiff’s injury.
In addition, the letter stated that the Board would require plaintiff to
be examined by three physicians selected by the Board in accordance
with section 3–115 of the Pension Code (40 ILCS 5/3–115 (West

                                  -3-
2002)), and that plaintiff would be notified by separate letter of the
date, time and location of the examinations. The Board’s letter further
stated that “[o]nce these examinations are complete and the medical
reports and Physician’s Certificate of Disability are received, the
Pension Board will schedule this matter for a hearing.”
    In a letter dated September 24, 1997, plaintiff’s counsel
responded that he had contacted plaintiff’s treating psychiatrist, Dr.
Wahlstrom, concerning the cause of plaintiff’s disability. In addition,
plaintiff’s counsel wrote that it was his own “understanding” that “the
multiple shootings [plaintiff] was involved in while on the job greatly
contributed to his disability.” Plaintiff’s counsel also requested that
“a hearing be held as soon as possible.” On October 1, 1997, the
Board’s counsel wrote a letter to plaintiff’s counsel, enclosed copies
of plaintiff’s personnel records, and stated that the Board could now
schedule plaintiff to be examined by three physicians selected by the
Board. However, counsel for the Board also stated that the personnel
records did not show any shootings in which plaintiff was allegedly
involved. Counsel for the Board therefore requested plaintiff’s
counsel to forward copies of any documentation regarding plaintiff’s
involvement with any shootings, as the Board’s physicians would
“undoubtedly want to review those documents as well.” The Board’s
counsel concluded the correspondence by writing that “no hearing can
be held until such time as the Pension Board is in receipt of the
reports from its three psychiatrists.”
    Plaintiff provided the Board with all requested information by
November 12, 1997. The Board then scheduled plaintiff to be
examined by three psychiatrists and one psychologist, all selected by
the Board in accordance with section 3–115 of the Pension Code.
Plaintiff’s psychiatric and psychological evaluations were conducted
on June 30, 1998, July 6, 1998, July 7, 1998, November 20, 1998, and
December 10, 1998.
    On September 2, 1999, the Board held its first hearing on
plaintiff’s application. During this proceeding, plaintiff amended his
disability application to alternatively request a non-duty-related
disability pension in the event that the Board denied his request for a
disability pension that was duty-related. In addition, during this
proceeding the Board admitted various exhibits into evidence,
including plaintiff’s personnel records and the reports of the three

                                 -4-
psychiatrists and one psychologist selected by the Board to evaluate
plaintiff’s condition. Three of these four medical reports concluded
that plaintiff was disabled. We briefly overview each of these reports
seriatim.
    Dr. Harley G. Rubens filed a physician’s certificate dated June 30,
1998, stating that he had examined plaintiff and certified plaintiff to
be disabled for service within the Department. This certificate
accompanied a psychiatric evaluation report from Dr. Rubens, dated
July 7, 1998. In the report, Dr. Rubens stated that he based his
opinion upon a 1½ hour interview with plaintiff conducted on June
30, 1998, as well as upon the following additional information: a
review of correspondence from Dr. Wahlstrom and Dr. Wahlstrom’s
progress notes; pertinent police reports from the Department; a list of
incidents involving plaintiff; and correspondence from plaintiff’s
attorney.
    According to Dr. Rubens’ report, plaintiff stated that he was
removed from active duty and referred to Dr. Wahlstrom for
evaluation because the Department thought plaintiff “was a loaded
gun.” Plaintiff stated that during his nine years of active duty with the
Department, he was shot at four times. In his report, Dr. Rubens
provided details with respect to two of these incidents. Plaintiff
described the initial shooting incident to Dr. Rubens as a situation in
which another officer shot at a suspect who was escaping, and that at
the time the shot was fired the suspect had been standing between that
officer and plaintiff. Plaintiff stated that if the officer had missed the
suspect, plaintiff would have been shot. When plaintiff told his
supervisors about this incident, plaintiff stated that they responded
that he would “get used to getting shot at.” According to Dr. Rubens,
plaintiff expressed disillusion with the Department, not only because
he felt a lack of support, but also because the Department had recently
undergone a corruption investigation by the FBI, and plaintiff noted
that many of his former supervisors were currently in jail. Plaintiff
stated that he became very depressed in 1994 when FBI agents placed
him under surveillance as part of their investigation of the
Department. According to plaintiff, when the FBI was unable to find
that he had done anything wrong, the IRS then audited his tax returns.
    Dr. Rubens also noted in his report that during the interview
plaintiff expressed a deep hatred for African-Americans, whom he

                                   -5-
referred to throughout the session by using a derogatory racist slur. In
his report, Dr. Rubens described a second shooting incident involving
plaintiff wherein plaintiff engaged in a chase of a stolen car and the
suspects started shooting at him. According to plaintiff, his partner,
an older African-American man, slept through the entire incident, and
plaintiff greatly resented it. Plaintiff told Dr. Rubens that he was last
shot at by a “gang member,” and that he had called dispatch for help
but that the paramedics arrived at the scene before his backup did.
Plaintiff told Dr. Rubens that “[w]hat goes on at the job now is
different. It used to be I cared about people–now if a[n] [African-
American] is laying on the street I’d just drive by.” Plaintiff related
to Dr. Rubens that he had nightmares several times a month about his
being shot at by “gang bangers” and would awaken from these
dreams drenched in sweat.
     According to Dr. Rubens, plaintiff exhibited traits of paranoia
where African-Americans were concerned. Dr. Rubens stated that this
was exemplified by plaintiff’s statement that “my biggest fear is that
I might shoot somebody who didn’t do anything if I went back to
work as a police officer.” Plaintiff also stated to Dr. Rubens that “[i]f
I go back now I’ll shoot the [African-Americans]. I used to bust my
tail to make peace with the gangs and everyone else but no more.”
Plaintiff also told Dr. Rubens, “I would like to be a cop but I know
that I can’t.” Yet, Dr. Rubens also reported that plaintiff told him that
although plaintiff did not work the first year after he was removed
from full duty and placed on temporary disability, plaintiff “felt that
he could have worked.”
     Dr. Rubens also found it notable that plaintiff’s judgment
“seemed intact except in his dramatic descriptions of how he would
shoot a[n] [African-American] if he had a gun and was on duty and
saw one.” In Dr. Rubens’ view, plaintiff’s statements “seemed to be
somewhat dramatized and its doubtful that he would, in fact, do so
but it is possible.” Dr. Rubens also wrote in his report that he found
it “interesting” that plaintiff carried a gun to the interview, “despite
the fears of what he might do.”
     In addition, Dr. Rubens also noted that, at the time of the
interview, plaintiff was “pleased and satisfied” with his relationship
with his girlfriend, Sheila, and her children. According to Dr. Rubens,
plaintiff described to him “feeling uplifted and excited every day

                                  -6-
when he wakes up,” and Dr. Rubens concluded that it was therefore
“unlikely that there is any form of psychiatric care treatment that
would enable [plaintiff] or motivate him to return to full-unrestricted
police duties, where he might risk his life.”
    Based upon his interview of plaintiff and review of other pertinent
information, Dr. Rubens diagnosed plaintiff as suffering from the
following psychological disorders: “1. Major depression by history,
resolved. 2. Acute stress disorder in the past, resolved. 3. Adjustment
disorder with mixed anxiety and depression. 4. Personality disorder
NOS.” In support of his diagnosis, Dr. Rubens wrote in his report that
“plaintiff underwent traumatic situations while working in the
Chicago Heights Police Department,” and that plaintiff was also
angered by the fact that nobody listened to him and provided backup
support for him. Dr. Rubens noted that plaintiff “has a history of
acting impulsively and later regretting it,” and “if he were to return to
police work, [plaintiff] might do something foolish to prove the point
that he is too infirm and too damaged to be a police officer.”
Accordingly, Dr. Rubens found plaintiff to be disabled for police
work as a result of a psychological disability.
    The second psychiatrist requested by the Board to examine
plaintiff was Dr. Henry Conroe. Dr. Conroe filed a physician’s
certificate dated September 29, 1998, stating that he had examined
plaintiff and certified plaintiff to be disabled for service within the
Department. This certificate accompanied a psychiatric evaluation
report from Dr. Conroe dated September 28, 1998. Dr. Conroe wrote
that he based his opinions upon a two-hour examination of plaintiff
on July 6, 1998, and also upon the following evidence:
correspondence from plaintiff’s attorney and Dr. Wahlstrom; a phone
conversation with Dr. Wahlstrom; plaintiff’s personnel and medical
records; and police reports of the shooting incidents.
    At the time of the interview, plaintiff was working part-time as a
“car jockey” at an automobile dealership. Dr. Conroe found plaintiff’s
mood to be predominantly angry, much of it directed towards
African-Americans, to whom plaintiff referred to throughout the
interview by using a derogatory racist slur. However, according to Dr.
Conroe, plaintiff exhibited “little anxiety or sadness” during the
interview.


                                  -7-
    Plaintiff stated to Dr. Conroe that his work-related problems
started at the time of the first shooting incident. Plaintiff then
described to Dr. Conroe four shooting incidents in which plaintiff was
involved. According to Dr. Conroe’s report, plaintiff described the
events occurring during the first two incidents just as they were
related by Dr. Rubens in his report: when a fellow officer shot at an
offender who was positioned between the other officer and plaintiff;
and when plaintiff pursed a stolen auto and the offenders began
shooting at him while his partner remained asleep. Dr. Conroe
provided additional details in his report with respect to the other two
shooting incidents involving plaintiff. Plaintiff stated that one
incident occurred when suspects were shooting at cars driving toward
plaintiff, and the windows of the other cars were shot out. According
to plaintiff, the other incident occurred in approximately July 1996,
when plaintiff observed two gangs shooting at each other, during
which a male positioned near plaintiff was wounded by gunfire.
During this incident, plaintiff called for backup, but the paramedics
arrived before his fellow officers did. Plaintiff stated to Dr. Conroe
that after the last shooting incident he told his superiors that he no
longer wanted to be shot at. According to plaintiff, soon thereafter the
Department referred him to see Dr. Wahlstrom for a fitness
evaluation.
    Dr. Conroe further noted in his report that plaintiff stated that he
had previously been sent by the Department to Dr. Wahlstrom for a
fitness examination because plaintiff had made comments to his
colleagues about committing suicide. Plaintiff explained that he made
these comments because he had problems at home and was also being
followed by the FBI as part of its corruption investigation of the
Department. However, by the time of the interview with Dr. Conroe,
plaintiff stated that he no longer had ideations of suicide. Dr. Conroe
noted that, nevertheless, plaintiff remained disillusioned with the
Department and harbored resentment that although he had been
honest, he had been treated during the FBI investigation as being
dishonest.
    At the time Dr. Conroe interviewed plaintiff, plaintiff stated that
he often experienced dreams of being shot at, and that he would
awaken from these dreams soaked in sweat. Plaintiff also had gained
60 pounds. Because of his employment situation, plaintiff was forced

                                  -8-
to sell his belongings and give up his hobbies. Dr. Conroe noted that
plaintiff was still authorized to carry a weapon and he brought it to
the interview. Plaintiff stated to Dr. Conroe that he carried the gun
everywhere and trusted no one. According to plaintiff, being shot at
changed his mind about African-Americans, causing him to have
great animosity against them. Plaintiff stated that he loves his work
and would love to return to the force, but his hatred of African-
Americans prevented him from doing so.
    Dr. Conroe also asked plaintiff about his difficulties with Chief
Osantowski. Plaintiff responded that he had problems with the police
chief because the chief and his girlfriend did not get along. Plaintiff
believed that his work life and personal life should be kept separate,
and it angered him that the chief discussed his home life at work.
However, at the time of the interview, Dr. Conroe wrote that plaintiff
“praised” Chief Osantowski and stated that “he felt that she is doing
a fine job.”
    Based upon his interview with plaintiff and other relevant
information, Dr. Conroe diagnosed plaintiff as suffering from a
“Major Depressive Episode in Partial Remission,” and found that
plaintiff was therefore disabled for full unrestricted duties in the
Department. Dr. Conroe explained that, in his view, plaintiff lacked
the ability to interact safely with the public and plaintiff’s capacity to
respond appropriately to the demands of his job would be severely
impaired. Dr. Conroe was of the opinion that plaintiff’s disability was
“to a large degree caused by the unique job duties of a police officer
not shared by an ordinary citizen,” and that the “major stressors were
his disillusionment relating to the investigation of prominent Chicago
Heights officials and their convictions for corruption and the shooting
incidents while on duty.”
    The third medical professional who evaluated plaintiff at the
request of the Board and found plaintiff to be disabled was Dr.
Ronald Ganellen, a neuropsychologist. Dr. Ganellen submitted a
psychological evaluation dated December 10, 1998, in which he
opined that plaintiff was disabled for service in the Department. Dr.
Ganellen, however, did not initially file a certificate of disability with
his report. As will be discussed later in this opinion, Dr. Ganellen
filed a certificate in February 2004, stating that plaintiff was disabled
for service in the Department.

                                   -9-
    Dr. Ganellen conducted a psychological evaluation of plaintiff on
December 10, 1998. In addition to interviewing plaintiff, Dr.
Ganellen also administered several psychological tests to plaintiff and
reviewed Dr. Wahlstrom’s notes. Dr. Ganellen began his report by
observing that the Department had placed plaintiff on a leave of
absence in September 1996, because of his emotional condition, and
that plaintiff claimed that he had been unable to handle the
responsibilities of his job in a safe manner as the result of work-
related stress.
    Plaintiff stated to Dr. Ganellen that, earlier in his career, plaintiff
had been given a number of plaques and awards for his job
performance. However, plaintiff began to experience considerable
job-related stress as a result of the FBI investigation of the
Department and his being placed under surveillance. In addition,
plaintiff also informed Dr. Ganellen that he had encountered
undercover FBI agents while on patrol. Plaintiff further stated to Dr.
Ganelllen that he changed over time in that he developed a temper
and became intolerant of African-Americans, referring to them by a
derogatory racist slur. According to plaintiff, his attitudes changed as
a result of the crime scenes he observed and the four shooting
incidents in which he was involved. These were the same shooting
incidents described in the reports submitted by Dr. Rubens and Dr.
Conroe.
    According to Dr. Ganellen, plaintiff was also upset about the way
that he was treated by the Department. Plaintiff acknowledged that he
had stated to a coworker that plaintiff wanted to “put a gun in [his]
mouth and blow [his] brains out,” but he then thought about the harm
that would befall his family as a result of that action, and he knew he
could not do it. Plaintiff also told Dr. Ganellen that he was
“offended” when the Department instructed him to see Dr.
Wahlstrom for a fitness evaluation as a result of his talk of suicide.
    Dr. Ganellen also wrote in his report that plaintiff stated that he
became embroiled in a conflict with Chief Osantowski when she
made comments about plaintiff’s relationship with his girlfriend.
Although plaintiff told the chief to leave his personal business alone,
she reportedly continued to make comments, and plaintiff had words
with her. Thereafter, plaintiff stated that he was once again referred
by the Department to Dr. Wahlstrom, and has not returned to work

                                   -10-
ever since. Dr. Ganellen noted, however, that at the time of his
interview with plaintiff, plaintiff expressed no anger against Chief
Osantowski and held no grudges against her.
    When Dr. Ganellen inquired of plaintiff whether he was ready to
return to work as a police officer, plaintiff stated that he could not
safely return to work because of his angry reactions to African-
Americans and his tendency to act before thinking. Dr. Ganellen
wrote that plaintiff “believes either he would kill someone if he
perceived himself as being in danger, or that he might get killed if he
hesitated.” Dr. Ganellen noted that plaintiff carried a gun with him
and that he slept with it by his side. Plaintiff stated to Dr. Ganellen
that he experienced nightmares about the shooting incidents, and
would wake up in a sweat.
    However, when Dr. Ganellen asked plaintiff about his mood at
the time of the interview, plaintiff responded that he was not
depressed. Plaintiff was pleased that he had found employment, and
Dr. Ganellen described plaintiff’s level of energy, interest in activities
and ability to enjoy himself as “normal.” In addition, Dr. Ganellen
noted that plaintiff had not had any difficulties with concentration and
was not troubled by self-critical thoughts or guilt.
    Upon completion of his evaluation, Dr. Ganellen diagnosed
plaintiff with paranoid features and wrote that, in his opinion,
plaintiff “is not able to return to work as a police officer at the present
time as he may present a risk to public safety as well as to his own
safety.” Dr. Ganellen found that plaintiff’s “psychological functioning
revolves to a large extent around efforts to contain anger and
resentment,” and that plaintiff’s anger “can cloud his judgment to
such [an extent] that he may react to a situation in an unplanned,
unpredictable manner to protect himself or to get back at the person
he perceives hurt him without first thinking about the possible
consequences of his actions.”
    An opposite conclusion with respect to plaintiff’s disability was
reached by the fourth doctor to which plaintiff was referred by the
Board for evaluation, Dr. Richard Harris. Dr. Harris filed a
physician’s certificate dated December 11, 1998, stating that he had
examined plaintiff and certified that plaintiff was not disabled for
service within the Department. This certificate accompanied a


                                   -11-
psychiatric evaluation authored by Dr. Harris, dated December 9,
1998.
     Dr. Harris’ evaluation was based upon two interviews he
conducted with plaintiff on July 7, 1998, and November 20, 1998, for
a period of nearly four hours. In addition to interviewing plaintiff, Dr.
Harris also relied on Dr. Wahlstrom’s notes and letters; phone
conversations with Dr. Wahlstrom, Chief Osantowski, and plaintiff’s
longtime girlfriend, Sheila; police reports of the shooting incidents;
and pertinent records from plaintiff’s personnel files. Dr. Harris’ 29-
page written report was by far the longest of the four reports
submitted to the Board.
     Dr. Harris wrote that plaintiff began the first interview by stating
that he wanted to return to work but that “they don’t want me to
return.” Plaintiff told Dr. Harris that in February 1996, he was
referred to Dr. Wahlstrom by Chief Osantowski because of a
comment overheard by another officer that plaintiff thought that
suicide was better than what he had been going through. After seeing
Dr. Wahlstorm at that time, plaintiff was told that he did not need to
return for therapy. Plaintiff stated that he was then referred to Dr.
Wahlstrom a second time because of his hatred against African-
Americans, and Dr. Harris observed that plaintiff referred to African-
Americans throughout the interview by use of a derogatory racist slur.
Plaintiff told Dr. Harris that he was eventually removed from active
duty in September 1996 because “I guess they didn’t like my
attitude.” Plaintiff also reported to Dr. Harris that he had been
involved in several shooting incidents, and discussed with him the
same four incidents detailed in the reports authored by Drs. Rubens,
Conroe and Ganellen.
     According to Dr. Harris, plaintiff stated that a conflict arose
between him and Chief Osantowski because she accused plaintiff of
not treating his girlfriend well. Plaintiff stated to Dr. Harris that Chief
Osantowski called him once per week at home, and had told
plaintiff–both privately and in public–that he did not love his
girlfriend. Plaintiff believed that the chief was too involved in his
personal life, and he resented this intrusion. However, at the time of
his interview with Dr. Harris, plaintiff stated that he no longer had
animosity toward the former chief, and, in fact, plaintiff believed that


                                   -12-
“she had done good work” and that the Department “had benefitted
from her approach to police administration.”
     Dr. Harris noted in his report that plaintiff “was consistently
vague” about the reasons he was removed from active duty, and that
plaintiff seemed “at a loss to explain why his doctor would not release
him to return to work as a police officer.” At one point, plaintiff told
Dr. Harris that plaintiff was eventually removed from active duty
because Dr. Wahlstrom considered him to be a “loaded gun.” Plaintiff
told Dr. Harris during the second interview that if he returned to
active duty he would “hurt someone,” and that he would pull his gun
first and ask questions later. Plaintiff also stated to Dr. Harris that if
he returned to the force he would beat up African-Americans if they
gave him any trouble.
     Dr. Harris further reported that plaintiff stated that although the
three psychotropic medications prescribed by Dr. Wahlstrom worked
to relax him, they took away neither his anger and hate against
African-Americans nor his nightmares of the shootings. Plaintiff
stated that in his nightmares he relived the shooting incidents and
woke up in a sweat.
     Dr. Harris also interviewed the Department’s former chief of
police, Carla Osantowski. She stated that in February 1996, a
colleague of plaintiff’s came to her office and informed her that
plaintiff was depressed and was speaking of shooting himself. As a
result, she referred plaintiff to Dr. Wahlstrom for a fitness evaluation.
After Dr. Wahlstrom cleared plaintiff, he returned to work. However,
Chief Osantowski again referred plaintiff to Dr. Wahlstrom in July
1996, because plaintiff appeared to be depressed. Sometime
thereafter, Dr. Wahlstrom warned her that she may be in danger
because plaintiff had very angry feelings toward her.
     In addition, as part of the evaluation, Dr. Harris also interviewed
Dr. Wahlstrom. According to Dr. Harris, Dr. Wahlstrom believed
plaintiff “was having a growing disillusionment with police work and
was ‘burned out.’ ” Further, Dr. Harris reported that Dr. Wahlstrom
stated that plaintiff “had improved enough to return to work,” but that
Dr. Wahlstrom did not believe plaintiff was capable of doing police
work because of “burn out.” According to Dr. Wahlstrom, plaintiff
also had difficulty controlling his anger and expressed hatred of
African-Americans. Dr. Harris found it notable that, according to Dr.

                                  -13-
Wahlstrom, plaintiff’s anger against African-Americans and his
discussion of the shooting incidents came after plaintiff had been in
treatment for nearly two years. Dr. Harris wrote that even Dr.
Wahlstrom found this to be unusual and “bizarre,” and that there was
no clear explanation as to why plaintiff suddenly began to express this
hatred.
    According to Dr. Harris, Dr. Wahlstrom did not believe that
plaintiff was capable of doing police work and told Dr. Harris that he
removed plaintiff from active duty because he was concerned about
plaintiff’s potential for violence. Dr. Wahlstrom also told Dr. Harris
that when he warned Chief Osantowski about plaintiff’s threats, it
was only the second time in Dr. Wahlstrom’s career that he had to
warn someone that she was in danger. Dr. Wahlstrom also told Dr.
Harris that plaintiff had expressed anger on occasion during their
sessions.
    Dr. Harris also reported that he had a conversation with plaintiff’s
girlfriend, Sheila. Sheila stated that plaintiff and Chief Osantowski
had a dispute over her. Sheila explained that plaintiff was angry with
the chief for getting involved in his personal affairs and resented the
chief for telling plaintiff that he did not love Sheila. According to Dr.
Harris, Sheila first stated that she had “no idea” why plaintiff had not
returned to work, but that it was possible that he did not go back
because he might hurt someone. Sheila stated, however, that she was
not aware of any instances in which plaintiff caused harm to another.
Sheila recalled that plaintiff’s personality and attitude began to
change in 1992 or 1993, and stated that now plaintiff is not as patient
as he once was and had started using a derogatory racist slur to refer
to African-Americans. Sheila informed Dr. Harris that plaintiff’s use
of the epithet was “getting worse especially because the pension is
pending,” and she wondered if plaintiff’s irritability increased
because he was not working.
    Based upon the information he gathered in the course of
evaluating plaintiff, Dr. Harris wrote in his report that he found
plaintiff’s communication to be “confusing,” in that “it was very
difficult to get a clear picture of the nature of the problem.” From Dr.
Harris’ perspective, the differences in plaintiff’s demeanor in the two
interviews were notable. Dr. Harris wrote that during his first
interview with plaintiff, although plaintiff expressed animosity for

                                  -14-
African-Americans, used racial slurs, and stated he had recurrent
dreams of the shooting incidents, plaintiff was not able to clearly
communicate the reasons he was taken off duty. In addition, plaintiff
presented his story without much emotion.
     In the second interview, however, Dr. Harris noted that plaintiff
kept coming back to his hatred for African-Americans, “like a record
that was stuck.” Dr. Harris stated that plaintiff “kept, in a manner of
speaking, coming at me with his hatred. He was unrelenting and it
soon began to feel like an assault.” Dr. Harris wrote that plaintiff’s
angry and aggressive behavior was in striking contrast to his manner
during a number of phone conversations he had previously had with
plaintiff about securing plaintiff’s medical records and scheduling
appointments. Dr. Harris stated that he told plaintiff “directly that I
was having difficulty determining the truth of the matter in regards to
his disability application,” and that “I saw my job as a duty to protect
the interest of the pension board/fund and those applicants deserving
of a disability benefit.” Dr. Harris wrote that this “frank
communication” brought about a change in interaction between them,
as plaintiff then “settled down,” and there was no further talk of
plaintiff’s hatred of African-Americans. Plaintiff then became very
emotional to the point of tears–an indication, in Dr. Harris’ view, of
“more genuine emotion.”
     According to Dr. Harris, part of the confusion he experienced in
listening to plaintiff was due to “brief periods when his thinking was
disorganized,” and these periods occurred during plaintiff’s “hatred-
filled monologues” when plaintiff appeared “crazy” with rage. Dr.
Harris stated, “At some point I began to believe that he was making
a great effort to manipulate me, that is, my thinking about his
disability application. He was going out of his way to demonstrate his
impairment.” Along these lines, Dr. Harris stated that he had
reviewed the police records before the interview and told plaintiff that
“the police reports did not corroborate his account of the shootings,”
as the reports demonstrated neither that plaintiff was shot at nor that
he was in obvious danger. Dr. Harris wrote, however, that plaintiff
“always had an explanation for the discrepancy,” including that the
Department instructed officers not to record in the police reports that
shots were fired at them.


                                 -15-
    Dr. Harris also attributed his confusion in evaluating plaintiff to
his belief that plaintiff’s “story” did not fit together due to “the many
inconsistencies” in plaintiff’s account. Dr. Harris “question[ed] the
overall credibility of [plaintiff’s] account,” and noted that a close
examination of plaintiff’s case revealed “inconsistencies,
contradictory information, misrepresentation and information that just
doesn’t fit.” Dr. Harris wrote that, if he were to take plaintiff’s story
at “face value,” he could find that plaintiff would be eligible for a
duty-related disability pension, as plaintiff exhibited “overwhelming
aggressive feelings that he will not be able to control when
performing the normal duties of a police officer,” and this
aggressiveness would be due to plaintiff having been shot at on
numerous occasions and his experiences as a police officer working
in a town with a significant African-American population.
    However, Dr. Harris rejected such a conclusion, based upon his
interview of plaintiff and the other information he gathered as part of
the evaluation process. Dr. Harris wrote that plaintiff “may very well
have reactions to various police experiences but there is no objective
evidence demonstrating a reaction of such severity as to constitute a
psychiatric disorder.” Dr. Harris noted with particular interest that
plaintiff’s anger towards African-Americans, as well as his references
to the shooting incidents, did not surface until almost two years after
he began treatment with Dr. Wahlstrom. According to Dr. Harris, a
review of Dr. Wahlstrom’s treatment notes revealed that plaintiff’s
prior references to African-Americans and the shooting incidents was
“scant” and became a central part of plaintiff’s discussions only after
plaintiff applied for a duty-related disability pension. Dr. Harris wrote
that, in his view, plaintiff was “too actively trying to convince me and
I felt manipulated,” and opined that plaintiff was engaging in a
“conscious attempt to depict himself as barely controlled and a threat
to blacks.”
    Dr. Harris then developed his own theory of what happened to
plaintiff. In Dr. Harris’ view, when plaintiff was first referred to Dr.
Wahlstrom in February 1996, he was voicing suicidal thoughts
because plaintiff had personal problems and financial worries. When
plaintiff was again referred to Dr. Wahlstrom in July 1996, it was
because he had anger against the chief for intrusion into his personal
life and blamed her for difficulties in the relationship with his

                                  -16-
girlfriend. Plaintiff was not removed from the force until he made a
threatening statement against Chief Osantowski in September 1996.
According to Dr. Harris, this statement was precipitated by plaintiff’s
belief that the chief was the cause of his breakup with his girlfriend,
Sheila. Dr. Harris found that plaintiff’s relationship with Sheila was
the “most emotionally significant aspect” of plaintiff’s life and that
it caused plaintiff “some degree of depression,” although he believed
that the depression was not “severe.” Based upon the evidence he
reviewed, Dr. Harris opined that plaintiff’s anger at the time of his
removal from the Department was focused solely against the chief
and not related to any other aspects of police work. In fact, Dr. Harris
noted that there were references in the record which show that during
that time period plaintiff enjoyed police work.
     In addition, Dr. Harris “question[ed] how dangerous [plaintiff]
was” at the time of his removal from the force, especially in light of
the fact that although Dr. Wahlstrom found that plaintiff could not
return to active duty due to his potential for violence, the doctor
“apparently did not seem too concerned about [plaintiff’s] carrying a
gun during the height of his purported dangerousness.” Dr. Harris
wrote that Dr. Wahlstrom’s “tolerance and/or implicit approval” of
plaintiff’s carrying a gun indicated that plaintiff “was not suffering
from a severe or even moderate psychiatric disturbance characterized
in part by barely controlled aggressiveness.” Dr. Harris stated that
“further evidence for the absence of a specific psychiatric disturbance
is that Dr. Wahlstrom had some question about the benefits of
therapy.” Dr. Harris opined that “little was accomplished” in
plaintiff’s therapy sessions with Dr. Wahlstrom because, in Dr.
Harris’ view, “there wasn’t a specific problem to treat.”
     Accordingly, Dr. Harris wrote that he “questioned the severity of
[plaintiff’s] past reported psychiatric disorder” and, although plaintiff
may have experienced “a clear psychiatric disturbance warranting
time off from work,” Dr. Harris noted that plaintiff had a full year of
paid disability leave and opined that plaintiff had sufficient time to
recover from the problems he suffered in July-September 1996. Dr.
Harris further wrote that, in his opinion, any “psychiatric impairment”
that resulted in plaintiff’s taking medical leave from work ended well
before the conclusion of plaintiff’s period of temporary disability
payments in October 1997. Dr. Harris also found it notable that

                                  -17-
plaintiff no longer harbored anger or resentment towards Chief
Osantowski.
    Dr. Harris concluded his report by opining that although plaintiff
may have been “burned out” in his job as a police officer, burnout is
not a psychiatric disorder. Dr. Harris wrote that he did not believe that
plaintiff was a violent and unstable person, and, according to Dr.
Harris, there is no objective evidence that plaintiff suffers from a
psychiatric impairment which renders him unable to function as a
police officer. Dr. Harris concluded his report by diagnosing plaintiff
as having a “Major Depressive Disorder, Single Episode, in
remission.”
    After admitting these four reports and three certificates into
evidence, the Board stated that its members would review these
documents prior to the next hearing, which was scheduled for
October 4, 1999. The Board then adjourned.
    However, the Board’s next hearing on plaintiff’s application did
not occur until June 11, 2001. At that time, counsel for the Board
noted that “a lot of time has passed” since plaintiff’s application for
disability was previously considered by the Board, and indicated that
the delay was connected to the appointment of new Board members.
Counsel noted that because “two of the members are new and have
absolutely no knowledge basically of what the claim is,” the Board
decided to hear only the direct testimony of plaintiff and to defer
cross-examination of plaintiff to a later time.
    Plaintiff testified that he was hired by the Department as a patrol
officer in October 1988, and he was first sent by the Department to
see Dr. Wahlstrom for a fitness evaluation in February 1996. At that
time, two officers had informed Chief Osantowski that plaintiff had
made statements that he was thinking of committing suicide. Plaintiff
stated that after his evaluation with Dr. Wahlstrom, he was sent back
to work without medication or therapy. Plaintiff testified, however,
that he was referred back to Dr. Wahlstrom in July 1996 by the
Department because it thought his work was declining and depression
was setting in. At that point, Dr. Wahlstrom prescribed plaintiff three
medications–trazodone, Depakote and clozapine–and returned
plaintiff to duty on the condition that he took his medication and
continued in biweekly psychotherapy with him.


                                  -18-
    Plaintiff testified, however, that soon thereafter he was removed
from duty. Plaintiff stated that at that time he did not want to be
around other people, he gained a great deal of weight, he gave up his
hobbies, and he did not sleep at night. In addition, plaintiff stated that
these feelings caused him to have difficulties in his longterm
relationship with his girlfriend, Sheila, and they separated for two
months.
    According to plaintiff, when Chief Osantowski began inquiring
into his personal life it made him angry. Plaintiff stated that he
wanted the chief to mind her own business, and he believed that what
went on after work was his business. Plaintiff testified that, at that
time, he was “lashing out at everything and any authority figure that
even tried to tell [him] anything.” Plaintiff stated that he was aware
that his feelings towards, and comments about, Chief Osantowski led
to him being removed from the force, but that now he harbors no ill
will or anger towards her.
    Plaintiff also spoke of the FBI investigation of the Department
and the negative effect that investigation had on him. Plaintiff stated
that he was placed under surveillance and that FBI officers routinely
sat in cars in front of his home. In addition, plaintiff stated that he
encountered undercover FBI agents on three occasions while he was
working. Plaintiff testified that this situation made him very
uncomfortable, as he believed that he was always being watched.
Subsequently, several officers that plaintiff worked with–and that he
described as “good friends”–were indicted and sent to jail. Plaintiff
stated that the FBI investigation and its outcome negatively affected
the way that he viewed police work because he did not know whom
to trust. Plaintiff also stated that it was his belief that the FBI
investigation led the IRS to subsequently audit his tax returns.
    Plaintiff then testified with respect to four on-the-job shooting
incidents. These were the same shooting incidents described in the
reports submitted by Drs. Rubens, Conroe, Ganellen and Harris.
Plaintiff testified that these incidents bothered him a great deal and he
told his supervisors that he was tired of being shot at, to which they
responded that plaintiff could speak with a priest. Plaintiff testified
that he refused to meet with the priest, and stated that he did not seek
any other counseling. According to plaintiff, it was after the last


                                  -19-
shooting incident in July 1996 that things became difficult with his
girlfriend, and he began having recurrent dreams about the shootings.
     Plaintiff testified that the shooting incidents came up in the course
of his psychotherapy with Dr. Wahlstrom, but not in the beginning.
Plaintiff stated that, at the start of therapy, the focus was more on his
anger towards the chief and his difficulties with his girlfriend.
However, as his therapy continued, plaintiff stated that the trauma he
suffered in relation to the shootings began to surface. Plaintiff
believed that he had made progress in psychotherapy. However, at the
time of the hearing, plaintiff testified that he had not had sessions
with Dr. Wahlstrom for the prior six months, as he could no longer
afford to pay the costs. In addition, plaintiff stated that he was no
longer taking the psychotropic medications that had been prescribed
by Dr. Wahlstrom. Plaintiff further testified that at the time of the
hearing he would characterize himself as “normal,” and he stated that
he was employed by a car dealership as the head valet and worked
with African-Americans without incident.
     The direct examination of plaintiff then concluded. During the
June 11, 2001, proceeding, the Board also admitted into evidence the
deposition testimony of Dr. Carl Wahlstrom, plaintiff’s treating
psychiatrist. Dr. Wahlstrom testified that the first time he saw
plaintiff was on February 8, 1996, when plaintiff was referred to him
by the Department for a fitness evaluation after he made comments
that he wanted to commit suicide. Because plaintiff had no prior
psychiatric treatment or hospitalizations, and because plaintiff stated
that he was not prone to suicidal tendencies at that time, Dr.
Wahlstrom allowed plaintiff to return to active duty.
     Dr. Wahlstrom testified that plaintiff was again referred to him for
a fitness examination in July 1996, and he saw plaintiff on several
occasions. Dr. Wahlstrom stated that the police chief had referred
plaintiff for evaluation because plaintiff had expressed hostility
towards her. According to Dr. Wahlstrom, the examination disclosed
that plaintiff was suffering from a major depression and an anxiety
disorder not otherwise specified. Dr. Wahlstrom stated that plaintiff
was experiencing stress caused by the FBI investigation, as well as
the several shooting incidents in which he had been involved, and, as
a result, plaintiff had lost a great deal of idealism about being a police
officer. Although Dr. Wahlstrom did not find that plaintiff was

                                  -20-
disabled by these conditions, Dr. Wahlstrom allowed plaintiff to
return to duty only on the condition that plaintiff begin taking
prescription psychotropic medications and attend biweekly
psychotherapy sessions.
    By September 1996, however, plaintiff’s condition had
deteriorated and, Dr. Wahlstrom testified, he contacted Chief
Osantowski because plaintiff was making direct physical threats
against her safety. It was only the second time in Dr. Wahlstrom’s
career that he had to deliver such a warning. Dr. Wahlstrom stated
that plaintiff was very agitated and it was not the kind of situation
where he could reason with plaintiff, even though plaintiff was under
his care. Dr. Wahlstrom stated that plaintiff was angry, depressed and
consumed with hatred against the chief because he believed that her
interference in his personal life was causing the breakup of his
relationship with his girlfriend, Sheila. Dr. Wahlstrom testified that
plaintiff had become more unstable and that plaintiff’s perceptions
relating to his work environment were deteriorating. Upon plaintiff’s
suspension from the Department, he continued to undergo
psychotherapy with Dr. Wahlstrom, who opined that plaintiff “is
unable to return to work as a police officer, and that is secondary to
the nature and extent of his mental condition and the fact that he
himself, although wishing to return, does not feel that he can do so
safely.”
    After hearing the direct testimony of plaintiff and admitting the
deposition of Dr. Wahlstrom into evidence, the Board then moved to
generally continue its review of plaintiff’s application for disability
pension and adjourned. No date was set by the Board for the next
hearing.
    The Board reconvened and conducted the next hearing on
plaintiff’s application for disability pension on August 26, 2002. On
that date, the Board called several police officers to testify with
respect to the shooting incidents related by plaintiff during his
testimony and described in the reports of Drs. Rubens, Conroe,
Ganellen and Harris. Detective Sergeant Bryan Howard, retired
Officer Frank Cole, and Sergeant Michael Leuser offered testimony
that in some respects corroborated plaintiff’s version of the shooting
events, but in other respects contradicted plaintiff’s testimony.
Plaintiff was then cross-examined by members of the Board, as well

                                 -21-
as the Board’s counsel. Plaintiff’s testimony largely mirrored that
offered during his direct examination. The Board then adjourned the
hearing.
     The Board’s next hearing occurred on September 16, 2002.
Plaintiff called Corporal Robert Price of the Park Forest police
department to testify with respect to one of the shooting incidents.
Price’s testimony largely corroborated plaintiff’s testimony. In
addition, the Board also admitted into evidence several documents
which referenced this particular shooting incident and which
supported plaintiff’s version of events. The Board then adjourned the
hearing.
     The Board next convened on October 23, 2002. During this
proceeding, the Board issued its decision denying plaintiff’s
application for disability pension benefits. The Board began its
written ruling by acknowledging that although plaintiff’s application
had been pending before the Board “for some time,” the delay in
hearing plaintiff’s petition “was not the result of any animus of the
Board for the applicant.” Rather, the Board explained, the delay
“resulted from a combination of unfortunate factors,” including a
“misunderstanding that the applicant had abandoned his application
and the Board’s inability to communicate promptly with its former
attorneys.”
     The Board then turned to the merits of plaintiff’s application. In
its decision, the Board wrote that plaintiff’s claim was complicated
not only by the fact that the medical practitioners disagreed with
respect to whether plaintiff suffered from a psychological disability
under the Pension Code, “but also by conflicting testimony which
casts doubt upon [plaintiff’s] version of key disability-triggering
events.”
     In discussing plaintiff’s testimony, the Board found plaintiff to be
a “complex” person. The Board noted that although it was undisputed
that plaintiff had said inflammatory things in the past, this did not
necessarily mean that plaintiff was unable to perform as a police
officer. In addition, the Board noted that it was also uncontroverted
that plaintiff refused to seek counseling after the shooting incidents,
even though he stated that he was distressed by the events. In
addition, it was evident that the anger plaintiff had previously held for
Chief Osantowski had dissipated. Moreover, the Board noted that

                                  -22-
plaintiff himself stated during his testimony that he was now
“normal” and that he was no longer under psychiatric treatment or
taking prescription psychotropic medications. The Board wrote that
it found “this particular testimony compelling, in light of the fact that
the most recent subjective appraisal of [plaintiff], by [plaintiff]
himself, supports the finding that he is not disturbed.”
     The Board also noted in its decision that plaintiff’s repeated use
of a derogatory racist slur to refer to African-Americans during his
interviews was “considerably troubling,” especially as the city of
Chicago Heights has a large African-American population. However,
the Board was suspicious of plaintiff’s use of this term, and explained
its suspicions as follows:
         “The Board must consider why [plaintiff] would feel free to
         laden his psychological interviews with the constant use of
         that word. [Plaintiff] knew that he was being examined to
         determine if he suffered from a psychological disability.
         Given his self-interest in achieving a favorable report, it
         seems that plaintiff was using it to alarm the examining
         physicians into believing he suffered from a psychological
         impairment on the basis that only such a disabled person
         would use the word so often in a professional setting.
             *** [A]nother motivation could be to coerce this Board
         into granting a pension so that [plaintiff] would not be able to
         subject the City to possible liability, or subject this Board to
         the unfavorable publicity of ‘putting a bigoted officer back on
         the street.’ ”
     In addition, the Board found that plaintiff’s testimony with respect
to the shooting incidents was “inconsistent in several areas or
rebutted by other witnesses.” The Board contrasted plaintiff’s
testimony with that of Officers Howard, Cole and Leuser, and wrote
that it “assign[ed] significant weight to the extent that th[e] testimony
[of the other officers] refutes [plaintiff’s] versions of the various
events.” The Board wrote that plaintiff’s “credibility was put directly
at issue by the testimony of other credible witnesses in this matter.”
     In its decision, the Board also closely examined the medical
reports submitted by the four physicians, in addition to Dr.
Wahlstrom’s deposition testimony. The Board found that “of the four


                                  -23-
medical reports, the report by Dr. Harris is the most lengthy and
thorough evaluation of [plaintiff],” and, therefore, the Board
determined Dr. Harris’ opinion “to be the most credible and
persuasive evaluation, and assigns it great weight.” The Board
favorably observed that Dr. Harris in his report had highlighted the
contradictions in plaintiff’s speech and behavior, and that Dr. Harris’
“sincere assessment of [plaintiff’s] inconsistent statements and
demeanor *** was exceedingly persuasive.” The Board agreed with
Dr. Harris’ opinion that plaintiff “manufactured a blend of behavior
and statements in order to obtain a disability pension that he is not
entitled to.”
    In conclusion, the Board wrote:
        “At worst, [plaintiff] has concocted an aggressively bigoted
        persona and symptoms of a psychological disorder to
        convince doctors that he cannot perform the duties of a police
        officer. At best, it seems, [plaintiff] has some impediments,
        but medical practitioners simply cannot agree if they rise to
        the level necessary to qualify for a disability award under the
        Pension Code. In either case, awarding [plaintiff] a pension
        would violate this Board’s fiduciary responsibility to the fund
        participants.”
Therefore, the Board found that plaintiff had failed to establish by a
preponderance of the evidence that he suffered from a disability
within the meaning of the Pension Code which would entitle him to
a disability pension.
    On November 25, 2002, plaintiff filed in the circuit court of Cook
County a complaint for administrative review of the Board’s decision
(administrative review action). Plaintiff alleged that his rights to due
process had been violated as a result of the Board’s excessive delays
in hearing and ruling on his application for disability benefits. In
addition, plaintiff alleged that the Board’s decision to deny him
disability pension benefits was erroneous because the decision of the
Board was contrary to the majority of the opinions of the Board’s own
physicians finding him to be disabled and because the only medical
opinion relied upon by the Board–that of Dr. Harris–was not
competent due to the excessively long time it took for the doctor to
examine plaintiff and render his opinion.


                                 -24-
    On January 26, 2004, the circuit court entered a written order
denying plaintiff’s petition for administrative review and confirming
the decision of the Board denying plaintiff a disability pension. The
circuit court held that although plaintiff was evaluated by more than
three mental health professionals, he failed to submit three certificates
of disability as required under section 3–115 of the Pension Code (40
ILCS 5/3–115 (West 2002)). Because the circuit court confirmed the
Board’s decision on the basis of statutory construction, the court
declined to address plaintiff’s additional due process argument.
    Plaintiff thereafter filed with the circuit court a motion for
reconsideration of its ruling in the administrative review action. The
circuit court granted plaintiff’s motion for reconsideration on
February 5, 2004, and vacated its January 22, 2004, order. The circuit
court remanded plaintiff’s cause to the Board to allow plaintiff to
obtain and present certificates of disability from Dr. Wahlstrom and
Dr. Ganellen. On February 25, 2004, Dr. Wahlstrom filed a
physician’s certificate with the Board certifying that plaintiff is
disabled for service in the police department. Dr. Ganellen filed a
similar certificate with the Board on February 27, 2004.
    On April 2, 2004, the Board reconvened to consider plaintiff’s
application in light of the two additional certificates of disability filed
by Drs. Ganellen and Wahlstrom. The Board then issued an
“Amended Decision,” which again denied plaintiff’s application for
a disability pension. Counsel for the Board described the amended
decision as “exactly the same decision as the Board rendered before
with the exception that it references now we have the other
certificate.”
    The matter then returned to the circuit court for administrative
review of the Board’s amended decision. On May 20, 2004, the
circuit court issued a written memorandum and order confirming the
Board’s amended decision to deny plaintiff a disability pension. The
circuit court agreed with the Board that there was competent evidence
in the record–both medical and nonmedical–which supported the
Board’s decision. Accordingly, the circuit court held that the Board’s
decision was not against the manifest weight of the evidence.
    With respect to plaintiff’s due process claim, the circuit court
noted in its written ruling that there were several delays in the hearing
process and, despite the Board’s contention to the contrary, no clear

                                   -25-
explanation for the delays was provided in the original record.
Nevertheless, the circuit court held that it was “not clear that the
delays resulted in a deprivation of plaintiff’s due process rights.” The
court concluded that plaintiff’s hearing was still held at a meaningful
time despite the delays, and that there was no indication that these
delays impacted the Board’s decision. Therefore, the circuit court
held, the delays did not deprive plaintiff of due process.
     Plaintiff appealed. The appellate court reversed the circuit court’s
ruling confirming the Board’s decision to deny plaintiff a disability
pension. The panel held that plaintiff was entitled to a disability
pension retroactive to the time of his application, on the basis that “all
of the mental health professionals, including Dr. Harris, agreed that
at the time of his removal from active duty [plaintiff] was suffering
from a psychiatric impairment that rendered him unable to function
as a police officer.” 361 Ill. App. 3d at 17-18. Accordingly, the
appellate panel held that the Board erred in denying plaintiff a
disability pension in light of what the panel characterized as the
“unanimous” agreement of the medical evaluators that plaintiff was
disabled. The appellate court remanded the cause to the Board,
however, to determine whether plaintiff should receive a line-of-duty
disability pension or a nonduty disability pension.
     The appellate court also held, however, that section 3–115 of the
Pension Code (40 ILCS 5/3–115 (West 2002)) is unconstitutional as
applied where, as in plaintiff’s case, one of the three doctors selected
by the Board to evaluate the pension applicant does not certify the
applicant’s disability. Specifically, the appellate court found that
plaintiff’s right to due process was violated by the three-doctor
certification requirement because it fails to provide the applicant with
any right to question the Board’s selection of doctors or to set aside
unfavorable certificates. According to the appellate panel, where the
Board’s doctors do not unanimously certify the applicant disabled ,
as in the instant cause, whatever meritorious arguments the applicant
may raise at a hearing have no bearing on the outcome of the case. In
other words, the appellate court concluded that under this scheme the
negative outcome of a hearing is predetermined, and, therefore, the
applicant has no hearing at all.
     We granted the Board’s petition for leave to appeal. 210 Ill. 2d
Rs. 315, 317. As stated, the Board appeals only from the appellate

                                  -26-
court’s ruling in the administrative review action, including the
holding that section 3–115 of the Pension Code is unconstitutional as
applied to plaintiff. We allowed the Illinois Municipal League leave
to file an amicus brief in support of the Board. The Illinois Public
Pension Advisory Committee was also allowed to file an amicus brief
in support of plaintiff.

                             ANALYSIS
     In administrative cases, our role is to review the decision of the
administrative agency, not the determination of the circuit court.
Anderson v. Department of Professional Regulation, 348 Ill. App. 3d
554, 560 (2004); Board of Education of Round Lake Area Schools v.
State Board of Education, 292 Ill. App. 3d 101, 109 (1997). Under
the facts presented in the instant cause, therefore, our review is
focused solely upon the decision of the Board. Section 3–148 of the
Pension Code (40 ILCS 5/3–148 (West 2002)) provides that judicial
review of the decision of the Board is governed by the Administrative
Review Law (735 ILCS 5/3–101 et seq. (West 2002)). See also AFM
Messenger Service, Inc. v. Department of Employment Security, 198
Ill. 2d 380, 390 (2001); Robbins v. Board of Trustees of the
Carbondale Police Pension Fund, 177 Ill. 2d 533, 537 (1997). The
Administrative Review Law provides that our review extends to all
questions of fact and law presented by the entire record. 735 ILCS
5/3–110 (West 2002); International Union of Operating Engineers,
Local 148 v. Illinois Department of Employment Security, 215 Ill. 2d
37, 61 (2005). The statute, however, specifically limits judicial
review to the administrative record, and, therefore, we may not hear
new or additional evidence in support of, or in opposition to, the
decision of the administrative agency. 735 ILCS 5/3–110 (West
2002); Robbins, 177 Ill. 2d at 538.
     The applicable standard of review–which determines the extent
of deference afforded to the administrative agency’s
decision–depends upon whether the question presented is a question
of fact, a question of law, or a mixed question of law and fact. AFM
Messenger, 198 Ill. 2d at 390; City of Belvidere v. Illinois State Labor
Relations Board, 181 Ill. 2d 191, 204-05 (1998). Rulings on questions
of fact will be reversed only if against the manifest weight of the
evidence. Comprehensive Community Solutions, Inc. v. Rockford

                                 -27-
School District No. 205, 216 Ill. 2d 455, 471-72 (2005). In contrast,
questions of law are reviewed de novo (Branson v. Department of
Revenue, 168 Ill. 2d 247, 254 (1995)), and a mixed question of law
and fact is reviewed under the clearly erroneous standard (AFM
Messenger, 198 Ill. 2d at 391-95; City of Belvidere, 181 Ill. 2d at
205). We further note that, under any standard of review, a plaintiff
to an administrative proceeding bears the burden of proof, and relief
will be denied if he or she fails to sustain that burden. See Miller v.
Fulton County Zoning Board of Appeals, 337 Ill. App. 3d 210, 216
(2003); Iwanski v. Streamwood Police Pension Board, 232 Ill. App.
3d 180, 184 (1992).
    In the instant appeal, the Board contends that the appellate court
erred in setting aside the Board’s decision denying plaintiff a
disability pension. According to the Board, plaintiff failed to meet his
burden of proof by presenting insufficient evidence to support his
claim that he is eligible for a disability pension. The Board first notes
that plaintiff proffered little evidence to support his claim for
disability apart from his own testimony, and that plaintiff’s testimony
was inconsistent and also contradicted by three witnesses with respect
to events plaintiff claimed were significant work-related stressors. In
addition, the Board further observes that, by plaintiff’s own testimony
at the hearings, plaintiff stated that he was “normal,” and informed
the Board that he was not currently receiving psychiatric treatment or
taking any prescription psychotropic medications. Finally, the Board
notes that there were numerous inconsistencies in the medical
testimony, and maintains, in its role as finder of fact, that it properly
assigned greater weight to Dr. Harris’ evaluation of plaintiff, as it
determined Dr. Harris’ report to be the most complete, thorough and
persuasive of the four medical evaluations.
    In response, plaintiff contends that the appellate court correctly
set aside the decision of the Board and its judgment should be upheld.
According to plaintiff, the appellate court correctly interpreted Dr.
Harris’ report to contain the opinion that plaintiff suffered from a
psychiatric impairment at the time he was removed by the
Department from active service, and that this creates the inference
that had Dr. Harris examined plaintiff closer to the time plaintiff was
removed from active service, he would have certified that plaintiff
was disabled. Plaintiff therefore contends that the appellate court

                                  -28-
correctly found that there were “unanimous” medical opinions that
plaintiff suffered from a disabling psychiatric impairment at the time
of his removal from active duty that rendered him unable to function
as a police officer. Accordingly, plaintiff asserts, the appellate court
correctly set aside the decision of the Board denying plaintiff a
disability pension. We disagree.
     The instant appeal presents the question of whether the evidence
of record supports the Board’s denial of plaintiff’s application for a
disability pension. This is a question of fact. The principles which
guide our review of this matter are well settled. The Administrative
Review Law provides that the “findings and conclusions of the
administrative agency on questions of fact shall be held to be prima
facie true and correct.” 735 ILCS 5/3–110 (West 2002); Robbins, 177
Ill. 2d at 538. As stated, therefore, rulings on questions of fact will be
reversed only if against the manifest weight of the evidence.
International Union of Operating Engineers, Local 148, 215 Ill. 2d
at 61. “An administrative agency decision is against the manifest
weight of the evidence only if the opposite conclusion is clearly
evident.” Abrahamson v. Illinois Department of Professional
Regulation, 153 Ill. 2d 76, 88 (1992). Therefore, the “mere fact that
an opposite conclusion is reasonable or that the reviewing court might
have ruled differently will not justify reversal of the administrative
findings.” Abrahamson, 153 Ill. 2d at 88. We are also mindful that,
“[i]n examining an administrative agency’s factual findings, a
reviewing court does not weigh the evidence or substitute its
judgment for that of an administrative agency.” City of Belvidere, 181
Ill. 2d at 204. If the record contains evidence to support the agency’s
decision, that decision should be affirmed. Commonwealth Edison
Co. v. Property Tax Appeal Board, 102 Ill. 2d 443, 467 (1984).
     In the matter before us, plaintiff applied to the Board for
consideration of an award of either a line-of-duty or nonduty
disability pension. Section 3–114.1 of the Pension Code provides for
a line-of-duty disability pension as follows:
             “Disability pension–Line of duty.
             (a) If a police officer as the result of sickness, accident or
         injury incurred in or resulting from the performance of an act
         of duty, is found to be physically or mentally disabled for
         service in the police department, so as to render necessary his

                                   -29-
        or her suspension or retirement from the police service, the
        police officer shall be entitled to a disability retirement
        pension equal to the greatest of (1) 65% of the salary attached
        to the rank on the police force held by the officer at the date
        of suspension of duty or retirement, (2) the retirement pension
        that the police officer would be eligible to receive if he or she
        retired (but not including any automatic annual increase in
        that retirement pension), or (3) the pension provided under
        subsection (d), if applicable.
             A police officer shall be considered ‘on duty’ while on
        any assignment approved by the chief of the police
        department of the municipality he or she serves, whether the
        assignment is within or outside the municipality.” 40 ILCS
        5/3–114.1(a) (West 2002).
In contrast, section 3–114.2 of the Pension Code provides for a
nonduty pension as follows:
             “Disability pension–Not on duty. A police officer who
        becomes disabled as a result of any cause other than the
        performance of an act of duty, and who is found to be
        physically or mentally disabled so as to render necessary his
        or her suspension or retirement from police service in the
        police department, shall be entitled to a disability pension of
        50% of the salary attached to the officer’s rank on the police
        force at the date of suspension of duty or retirement.” 40
        ILCS 5/3–114.2 (West 2002).
    Finally, section 3–115 of the Pension Code provides that in
considering an application for either a line-of-duty or nonduty
disability pension, certain procedures must be followed by a pension
board. Section 3–115 provides in relevant part:
             “A disability pension shall not be paid unless there is filed
        with the board certificates of the police officer’s disability,
        subscribed and sworn to by the police officer if not under
        legal disability, or by a representative if the officer is under
        legal disability, and by the police surgeon (if there be one) and
        3 practicing physicians selected by the board. The board may
        require other evidence of disability.” 40 ILCS 5/3–115 (West
        2002).


                                  -30-
    As the applicant for disability pension benefits, plaintiff had the
burden of proof to establish his entitlement to either a duty-related or
nonduty disability pension. After carefully considering the entire
record, we hold that the Board’s conclusion that plaintiff failed to
satisfy his burden of proof in establishing his eligibility for a
disability pension is not against the manifest weight of the evidence.
We therefore disagree with the appellate court’s reversal of the
Board’s decision.
    Central to the appellate court’s reversal of the Board’s ruling is
the appellate panel’s interpretation of Dr. Harris’ report. According
to the panel, “all of the mental health professionals, including Dr.
Harris, agreed that at the time of his removal from active duty
[plaintiff] was suffering from a psychiatric impairment that rendered
him unable to function as a police officer.” 361 Ill. App. 3d at 17-18.
We disagree not only with the appellate court’s reading of Dr. Harris’
report, but also with the conclusions drawn by the panel from its
interpretation of that report.
    A fair and accurate reading of Dr. Harris’ 29-page report reveals
that Dr. Harris had serious questions with respect to whether, and if
so, to what extent, plaintiff experienced psychiatric disturbances or
disorders at the time of his removal from active duty in September,
1996. For example, Dr. Harris writes in his report that he not only
“question[ed] the severity of the past reported psychiatric disorder,”
but also “question[ed] how dangerous [plaintiff] was” at the time of
his removal from the Department, especially in light of the fact that
although Dr. Wahlstrom found that plaintiff could not return to active
duty due to his potential for violence, the doctor “apparently did not
seem too concerned about [plaintiff] carrying a gun during the height
of his purported dangerousness.” Dr. Harris further wrote in his report
that, in his view, Dr. Wahlstrom’s “tolerance and/or implicit
approval” of plaintiff’s carrying a gun indicated that plaintiff “was
not suffering from a severe or even moderate psychiatric disturbance
characterized in part by barely controlled aggressiveness.” The overall
tenor of Dr. Harris’ lengthy report is that, even at the time plaintiff
was removed from duty, it is unlikely that he suffered from a
psychiatric disturbance of such severity that it prevented plaintiff
from functioning as a police officer. This reading of Dr. Harris’ report
is confirmed by Dr. Harris’ statement that “further evidence for the

                                 -31-
absence of a specific psychiatric disturbance is that Dr. Wahlstrom
had some question about the benefits of therapy.” (Emphasis added.)
Indeed, Dr. Harris opined in his report that he believed that “little was
accomplished” in plaintiff’s therapy sessions with Dr. Wahlstrom
because, in Dr. Harris’ view, “there wasn’t a specific problem to
treat.”
    It is with these statements made by Dr. Harris in mind that we
turn to the appellate court opinion below. In its opinion, the appellate
panel refers to a passage from Dr. Harris’ report, and relies upon this
sole statement to support its finding that “all” of the mental health
professionals who evaluated plaintiff “agreed” that he was disabled
by a psychiatric impairment at the time of his removal from the
Department in September 1996. In this passage, Dr. Harris writes:
         “Given that [plaintiff] had a clear psychiatric disturbance
         warranting time off from work, he had a full year of paid
         [temporary] disability. This time off resulted in the reduction
         of his angry feelings toward the chief. It was the threat to the
         chief that prompted the medical leave from work. He has had
         sufficient time to recover from the acute problems he
         experienced in July-September 1996. He is no longer
         suffering from a psychiatric disability.”
We find that the appellate court overstated the significance of this
passage from Dr. Harris’ report. First, this statement must be placed
in the proper positional context within Dr. Harris’ report. This
passage immediately follows Dr. Harris’ statement opining that not
only is there “no evidence that [plaintiff] is suffering from a
psychiatric disorder,” but also Dr. Harris’ “question[ing] [of] the
severity of the past reported psychiatric disorder.” Second, this
statement must also be viewed in light of the broader context of Dr.
Harris’ entire 29-page report, which contains numerous references to
his questions about plaintiff’s past and present mental state. In
addition, the above-excerpted passage refers to Dr. Harris’ review and
discussion of plaintiff’s treatment with Dr. Wahlstrom, and it would
indeed be a strained reading of this passage to conclude that Dr.
Harris was making a specific finding or giving his opinion that
plaintiff actually suffered from a psychiatric disturbance which
prevented him from serving as a police officer. Because Dr. Harris’
report is replete with expressions of doubt with respect to whether

                                  -32-
plaintiff suffered from a psychological or psychiatric disturbance–let
alone whether plaintiff was disabled–it was improper for the appellate
court below to ignore the factual dispute in the medical reports and
hold instead, based upon this isolated passage in Dr. Harris’ report,
that all doctors who examined plaintiff were of the unanimous
opinion that plaintiff suffered from a disabling psychiatric impairment
at the time he was removed from active service.
    The dissenting justice in this matter, however, agrees with the
interpretation of Dr. Harris’ report made by the appellate panel below,
and asserts that we have proceeded on “the faulty premise that the
appellate court misread the record in this case.” Slip op. at 40
(Fitzgerald, J., dissenting). As an initial matter, we note that the
dissent’s opinion suffers from the identical infirmities as does the
appellate court’s decision below: it selects certain phrases from Dr.
Harris’ 29-page report, isolates them from the rest of the report, and
uses these isolated phrases to support its preferred interpretation of
Dr. Harris’ conclusions. As set forth in detail above, Dr. Harris’
report contains numerous expressions of doubt with respect to
plaintiff’s mental state from the time plaintiff first visited Dr.
Wahlstrom to the time that plaintiff engaged in interviews with Dr.
Harris. For example, as noted above, Dr. Harris stated that, at the time
plaintiff underwent therapy with Dr. Wahlstrom–which includes the
time during which plaintiff was removed from active duty–“further
evidence for the absence of a specific psychiatric disturbance is that
Dr. Wahlstrom had some question about the benefits of therapy.”
(Emphasis added.) In explanation, Dr. Harris wrote that “little was
accomplished” in plaintiff’s therapy sessions with Dr. Wahlstrom
because, in Dr. Harris’ view, “there wasn’t a specific problem to
treat.” The dissent ignores these–and all other–statements made by
Dr. Harris which refute its strained interpretation of his report, and
fails to address the remainder of Dr. Harris’ almost 30-page
report–which we have painstakingly reviewed and excerpted in great
detail above–that undermines the dissent’s preferred reading.
    More fundamentally, we observe that the dissent has lost sight of
the fact that, in this action for administrative review, it is the decision
of the administrative agency–here, the Board–that is under review,
not the determination of the appellate court. See Anderson,348 Ill.
App. 3d at 560; Board of Education of Round Lake Area Schools, 292

                                   -33-
Ill. App. 3d at 109. The dissent appears to be confused with respect
to which decision is before us for review. The dissenting justice’s
entire three-paragraph analysis of Dr. Harris’s 29-page report is
misfocused upon his belief that the appellate court’s interpretation of
Dr. Harris’ report is correct. Again, we emphasize that our role in this
administrative review action is to determine whether the evidence of
record supports the Board’s denial of plaintiff’s application for a
disability benefit, that this inquiry is a question of fact, and that the
Board’s determination on this issue may only be reversed if we
determine that it is against the manifest weight of the evidence. E.g.,
Abrahamson, 153 Ill. 2d at 88. Under this specific analytical
framework, it is not our task–contrary to the position taken by the
dissent–to review whether there is evidence to support the
conclusions drawn by the appellate court.
     It is our holding that the record in this case reveals a factual
dispute as to plaintiff’s impairment and disability at the time that the
Board rendered its finding of facts and made its determination as to
plaintiff’s eligibility for a disability pension. The record contains
conflicting evidence–both medical and nonmedical–with respect to
plaintiff’s eligibility for a disability pension. Faced with this conflict
of evidence, it was the Board’s function, as the finder of fact, to
assess the credibility of the documentary information and the
testimony of the witnesses and to determine the appropriate weight to
be given the evidence. As stated, the findings of fact of an
administrative agency–such as the Board–are, by statute, held to be
prima facie true and correct (735 ILCS 5/3–110 (West 2002)) and
may only be reversed if they are against the manifest weight of the
evidence–a very high threshold to surmount. So long as the record
contains evidence supporting the agency’s decision, that decision
should be affirmed. Commonwealth Edison Co., 102 Ill. 2d at 467.
We hold that this is the case here.
     The Board issued a comprehensive 11-page decision setting forth
with specificity the reasons for denying plaintiff’s claim for a
disability pension. In its decision, the Board stated that not only was
it presented with conflicting medical evidence with respect to whether
plaintiff suffered from a psychological disability, but also that it heard
conflicting testimony which cast doubt upon plaintiff’s version of key
disability-triggering events. The Board found it notable that plaintiff

                                  -34-
refused to seek counseling after each of the shooting incidents, even
though he claimed to be distressed by the events; that the anger that
he previously expressed against Chief Osantowski–and the direct
cause for his removal from active duty–had dissipated; and that
plaintiff described himself as “normal,” no longer under the care of
Dr. Wahlstrom or taking prescription psychotropic medications. The
Board also questioned the credibility of plaintiff’s account, based
upon the Board’s view that not only was plaintiff’s testimony
inconsistent, but also that it was rebutted on several key points by
other witnesses. The Board stated that it had assigned significant
weight to the extent that the testimony of the other witnesses refuted
plaintiff’s version of events.
    The Board also assigned “great weight” to the report authored by
Dr. Harris and the opinions contained therein. The Board explained
that Dr. Harris’ report was “the most lengthy and thorough evaluation
of [plaintiff]” and, therefore, determined it to be the “most credible
and persuasive evaluation.” In its decision, the Board observed that
Dr. Harris had highlighted the contradictions in plaintiff’s speech and
behavior, and that the Board was persuaded by Dr. Harris’ “sincere
assessment of [plaintiff’s] inconsistent statements and demeanor.”
    The Board also agreed with Dr. Harris’ suspicion that plaintiff’s
repeated use of a derogatory racist slur to refer to African-Americans
during the four medical interviews and plaintiff’s expressed hatred
toward African-Americans was “manufactured *** in order to obtain
a disability pension that [plaintiff] is not entitled to.” We also observe
that even Dr. Rubens, in his report finding plaintiff to be disabled,
found it notable that plaintiff’s judgment “seemed intact except in his
dramatic descriptions of how he would shoot a[n] [African-
American] if he had a gun and was on duty and saw one.” Dr. Rubens
wrote that he believed plaintiff’s statements “to be somewhat
dramatized and it is doubtful that he would, in fact, do so but it is
possible.” In addition, Dr. Rubens–like Dr. Harris–noted with interest
that plaintiff continued to carry a gun despite his own expressed fears
of what he might do as a result of his anger.
    In its decision, the Board also focused on the observations made
by Dr. Harris in his report that plaintiff’s anger against African-
Americans and his discussion of the shooting incidents arose only
after plaintiff had been in treatment with Dr. Wahlstrom for nearly

                                  -35-
two years, at a time which coincided with plaintiff’s filing and
pursuing his application for a disability pension. Indeed, according to
Dr. Harris, even Dr. Wahlstrom found this sudden hostility to be
unusual and “bizarre,” and there was no clear explanation as to why
plaintiff suddenly began to express this hatred. We note that in
plaintiff’s own testimony before the Board, he confirmed that at the
start of his therapy with Dr. Wahlstrom, the focus was on his anger
toward Chief Osantowski and plaintiff’s difficulties with his
girlfriend, Sheila. Plaintiff testified that as his therapy continued, he
began to discuss the shootings with Dr. Wahlstrom, but offered no
explanation as to why there was a delay in these issues surfacing. We
also note that, although plaintiff expressed great hatred and animosity
toward African-Americans in his medical interviews, and that this
hostility led Drs. Rubens, Conroe and Ganellen to find plaintiff to be
disabled and unable to return to active duty, any discussion of
African-Americans and plaintiff’s hatred towards this group was
conspicuously absent from his testimony before the Board.
    In addition, the Board also noted in its decision that although it
was undisputed that plaintiff had said inflammatory things in the past,
this did not necessarily mean that plaintiff was unable to perform his
duties as a police officer. Although the Board observed that the
doctors who evaluated plaintiff found that plaintiff had become
disillusioned with the Department as a result of the FBI investigation
and plaintiff’s perception that the Department was not supportive of
him, and that Dr. Wahlstrom had found plaintiff to be “burned out,”
the Board agreed with Dr. Harris that being disillusioned with one’s
job and being “burned out” did not constitute a psychiatric disorder.
    In light of the above, we hold that the Board’s decision to deny
plaintiff a disability pension was not against the manifest weight of
the evidence. The record contains sufficient evidence to support the
Board’s decision, and we cannot say that it is clearly evident that the
Board should have reached the opposite conclusion and grant plaintiff
a disability pension.
    In his brief to this court, however, plaintiff notes that under the
Pension Code, he is owed a fiduciary duty by the Board, and that this
militates in favor of our setting aside the decision of the Board
denying him a disability pension. We agree with plaintiff that the
Pension Code establishes that a pension board owes a fiduciary duty

                                  -36-
toward its participants and beneficiaries. Board of Trustees of the
Barrington Police Pension Fund v. Village of Barrington Ethics
Board, 287 Ill. App. 3d 614, 616 (1997). Section 1–109 of the
Pension Code provides in relevant part that:
             “A fiduciary with respect to a retirement system or
        pension fund established under this Code shall discharge his
        or her duties with respect to the retirement system or pension
        fund solely in the interest of the participants and beneficiaries
        and:
             (a) For the exclusive purpose of:
             (1) Providing benefits to participants and their
        beneficiaries; and
             (2) Defraying reasonable expenses of administering the
        retirement system or pension fund;
             (b) With the care, skill, prudence and diligence under the
        circumstances then prevailing that a prudent man acting in a
        like capacity and familiar with such matters would use in the
        conduct of an enterprise of a like character with like aims.
             ***
             (d) In accordance with the provisions of the Article of the
        Pension Code governing the retirement system or pension
        fund.” 40 ILCS 5/1–109 (West 2002).
This fiduciary duty, however, is owed to all participants in the
pension fund, not just plaintiff. Perhaps the most important function
of a pension board is to ensure adequate financial resources to cover
the Board’s obligations to pay current and future retirement and
disability benefits to those who qualify for such payments. An
important part of this responsibility involves the screening of
unqualified or fraudulent disability claims, so that funds are not
unfairly diverted to undeserving applicants. We believe that here, the
Board fulfilled its duty to oversee and screen plaintiff’s pension
application as required under the Pension Code.
    We note that plaintiff, in his brief to this court, also presents a
short argument alleging that the delay by the Board in processing his
claim for disability benefits violates “his due process rights” and
serves as a “separate ground” for reversing the Board’s denial of his
disability pension benefits.

                                  -37-
     The United States Supreme Court has held that due process
requires, inter alia, a hearing at a meaningful time. Cleveland Board
of Education v. Loudermill, 470 U.S. 532, 547, 84 L. Ed. 2d 494, 507,
105 S. Ct. 1487, 1496 (1985). Although the record before us reveals
lengthy delays in initiating and completing plaintiff’s hearing, it is not
clear that–and plaintiff does not explain how–the delays resulted in
a deprivation of plaintiff’s due process rights. Indeed, there is no
indication from the record that these delays impacted the Board’s
decision.
     Further, in his brief, plaintiff cites to several cases which he
contends support his due process argument. However, plaintiff’s
reliance on Lyon v. Department of Children & Family Services, 335
Ill. App. 3d 376 (2003), Cavarretta v. Department of Children &
Family Services, 277 Ill. App. 3d 16 (1996), and Stull v. Department
of Children & Family Services, 239 Ill. App. 3d 325 (1992), is
misplaced, as these decisions are factually distinguishable from the
matter before us. In each of the cited cases, the Department of
Children and Family Services (DCFS) was held to have violated the
due process rights of the plaintiffs by failing to conduct
administrative proceedings within stated statutory deadlines for those
proceedings. As a result, DCFS was found to have unreasonably
delayed the proceedings. In the instant cause, no similar time
limitations are found within the pertinent sections of the Pension
Code.
     In addition, we disagree with plaintiff’s entreaties both in his brief
to this court and also in his petition for rehearing requesting that this
court, in essence, declare a bright-line rule that once an agency’s
delay in processing a disability benefits claim passes a certain point
in time, that delay automatically violates due process. Not only are we
unwilling to impose such a mandatory deadline on municipal and
agency decisions, the United States Supreme Court has rejected such
reasoning. In Heckler v. Day, 467 U.S. 104, 81 L. Ed 2d 88, 104 S.
Ct. 2249 (1984), the plaintiffs filed a class action lawsuit seeking
declaratory and injunctive relief on behalf of individuals who sought
social security disability benefits and who had suffered substantial
delays in scheduling and issuance of decisions. The Court rejected the
arguments advanced by plaintiffs, noting that “Congress repeatedly
has been made aware of the long delays associated with resolution of

                                   -38-
disputed disability claims and repeatedly has considered and
expressly rejected suggestions that mandatory deadlines be imposed
to cure that problem.” Heckler, 467 U.S. at 111, 81 L. Ed. 2d at 96,
104 S. Ct. at 2253. Recognizing that “in Congress the concern that
mandatory deadlines would jeopardize the quality and uniformity of
agency decisions has prevailed over consideration of timeliness”
(Heckler, 467 U.S. at 114, 81 L. Ed. 2d at 98, 104 S. Ct. at 2255), the
Court concluded that it had no authority to impose the very deadlines
that Congress had repeatedly rejected. Heckler, 467 U.S. at 118, 81
L. Ed. 2d at 100, 104 S. Ct. at 2257.
    Although we agree with plaintiff in the matter at bar that a
disability claimant is entitled to a timely hearing and decision on his
or her application for benefits, we recognize–as did the Heckler
opinion–that the time required before a well-reasoned and sound
decision on such an application can be made will vary widely on a
case-by-case basis. Indeed, establishing strict or bright-line time
limits for these types of decisions could result in incorrect rulings
where the deciding body is pressured for time in complex or difficult
cases. Accordingly, a case-by-case assessment must be made to
determine whether, under the specific facts and circumstances
presented, the claimant was deprived of due process. In the matter at
bar, under the specific facts and circumstances detailed at length in
this opinion, we conclude that plaintiff’s due process claim fails.
    Because we uphold the decision of the Board denying plaintiff’s
application for a disability pension on the basis that plaintiff failed to
satisfy his burden of proof that he was disabled, we need not address
the Board’s alternative argument with respect to the constitutionality
of section 3–115 of the Pension Code. It is well settled that “questions
regarding the constitutionality of statutes should be considered ‘only
where essential to the disposition of a case, i.e., where the case cannot
be determined on other grounds.’ ” Hearne v. Illinois State Board of
Education, 185 Ill. 2d 443, 454 (1999), quoting Bonaguro v. County
Officers Electoral Board, 158 Ill. 2d 391, 396 (1994); see also People
v. Lee, 214 Ill. 2d 476, 482 (2005); In re Detention of Swope, 213 Ill.
2d 210, 218 (2004), quoting In re S.G., 175 Ill. 2d 471, 479 (1997) (as
a general rule, courts avoid deciding constitutional questions when
other, nonconstitutional grounds exist for resolving the case).


                                  -39-
    Indeed, we recently addressed a factually analogous situation in
Turcol v. Pension Board of Trustees of the Matteson Police Pension
Fund, 214 Ill. 2d 521 (2005). In Turcol, the appellate court confirmed
the pension board’s decision in that case to deny the plaintiff a line-
of-duty disability pension. However, the appellate court then went on
to address the plaintiff’s argument that section 3–115 of the Pension
Code was unconstitutional and rejected it. We then granted the
plaintiff’s petition for leave to appeal in order to resolve a conflict
regarding the construction of the three-physician requirement
contained in section 3–115. We subsequently determined, however,
that leave to appeal in Turcol had been improvidently granted, as “[i]t
is fundamental that courts should consider the constitutionality of a
statute only when necessary to decide the case.” Turcol, 214 Ill. 2d at
524. We noted that the record revealed that the pension board in that
case had declined to award the plaintiff a disability pension on the
alternative ground that the plaintiff had failed to prove his disability.
Therefore, the appeal in Turcol was dismissed.
    Accordingly, we vacate that portion of the appellate court’s
judgment holding that section 3–115 of the Pension Code is
unconstitutional as applied to plaintiff.

                            CONCLUSION
    For the foregoing reasons, we reverse the judgment of the
appellate court. We also vacate that portion of the appellate court’s
judgment holding section 3–115 of the Pension Code unconstitutional
as applied to plaintiff. The order of the circuit court of Cook County
is affirmed.

                                   Appellate court judgment reversed
                                         in part and vacated in part;
                                     circuit court judgment affirmed.

   JUSTICES KILBRIDE and BURKE took no part in the
consideration or decision of this case.

    JUSTICE FITZGERALD, dissenting:

                                  -40-
     The majority opinion reverses the appellate court and upholds the
Board’s decision denying plaintiff a disability pension. Because the
majority opinion is based on the faulty premise that the appellate
court misread the record in this case, and because the majority
opinion fails to address the threshold issue raised on appeal, I dissent.
     During the appellate court’s discussion of the background of this
case, the court summarized the medical evidence considered by the
Board, including Dr. Harris’ report. 361 Ill. App. 3d at 9-14. Later, in
its analysis of the issues, the appellate court concluded that “all of the
mental health professionals, including Dr. Harris, agreed that at the
time of his removal from active duty [plaintiff] was suffering from a
psychiatric impairment that rendered him unable to function as a
police officer.” 361 Ill. App. 3d at 17-18. According to the majority
opinion, the appellate court misread Dr. Harris’ report by failing to
place a certain passage from that report in the “proper positional
context.” Slip op. at 32. I disagree.
     Although Dr. Harris’ report made plain his view that plaintiff was
not currently disabled, his report also repeatedly acknowledged
plaintiff’s past psychiatric disorder and disability. Dr. Harris stated:
        “Given that [plaintiff] had a clear psychiatric disturbance
        warranting time off from work, he had a full year of paid
        disability. This time off resulted in the reduction of his angry
        feelings toward the chief. It was the threat to the chief that
        prompted the medical leave from work. He has had sufficient
        time to recover from the acute problems he experienced in
        July-September 1996. He is no longer suffering from a
        psychiatric disability.
                                   ***
             Officer Marconi is not presently and has not been
        suffering (at least since 10/6/97) from a psychiatric disorder
        interfering with his functioning.
                                   ***
             The psychiatric impairment that resulted in medical leave
        from work ended as far back as, and most likely well before
        10/6/97.” (Emphases added.)
In addition, Dr. Harris’ stated diagnosis was “Major Depressive
Disorder, Single Episode, in Remission.” This diagnosis, together

                                  -41-
with the foregoing passages, clearly support the appellate court’s
reading of Dr. Harris’ report. If the appellate court is to be reversed,
it must be on some other basis.
     The majority asserts that I am “confused” and have “lost sight” of
the fact that “it is the decision of the administrative agency–here, the
Board–that is under review, not the determination of the appellate
court.” (Emphases original.) Slip op. at 33. I am fully cognizant of the
decision this court has been called upon to review. What is confusing,
however, is the difference between the majority’s analysis of the case
and its analysis of my dissent. According to the majority opinion, the
majority may scrutinize the appellate court’s reading of the record in
this case as part of its review of the Board’s decision (slip op. at 32-
33), but I am precluded from conducting the same analysis and
reaching a contrary conclusion.
     In any event, even if I agreed with the majority that the appellate
court misread Dr. Harris’ report, I would nonetheless dissent because
the majority fails to consider the threshold issue in this case, namely,
whether the Board could properly consider evidence of plaintiff’s
current medical condition, as opposed to evidence of his condition at
the time he was removed from active duty or at the time he applied
for a disability pension. Relying on Hahn v. Police Pension Fund,
138 Ill. App. 3d 206 (1985), the appellate court concluded that
plaintiff’s medical condition at or near the time of his removal from
active duty was the only relevant medical evidence the Board should
consider in making its initial determination of eligibility for a
disability pension. Evidence of plaintiff’s condition at a later date,
which may indicate he improved with therapy, is inappropriate for
consideration at the initial eligibility determination. Rather, such
evidence is properly considered as part of the statutory process to
verify continuing eligibility. 361 Ill. App. 3d at 17. The appellate
court concluded that, under the authority of Hahn, the Board’s denial
of plaintiff’s application for a disability pension was clearly erroneous
in light of the medical evidence speaking to plaintiff’s condition “at
the time of his removal from active duty.” 361 Ill. App. 3d at 18. The
majority overlooks this part of the appellate court opinion,
notwithstanding the Board’s argument before this court that it should
not be restricted in the medical evidence it may review. Indeed, the
Board urges this court to overrule Hahn.

                                  -42-
     Significantly, the appellate court’s determination that the Board
may only consider evidence relevant to plaintiff’s medical condition
at the time of his removal from active duty, and that the evidence here
supported a finding of disability, compelled the appellate court to
consider the Board’s alternative argument for affirming the denial of
a disability pension–plaintiff’s failure to submit three certificates of
disability from Board-appointed physicians, pursuant to section
3–115 of the Illinois Pension Code (40 ILCS 5/3–115 (West 2002)).
After considering this issue, the appellate court held the statute
unconstitutional as applied to plaintiff. 361 Ill. App. 3d at 29.
     Although consideration of the Hahn issue by this court would not
necessarily result in the court’s consideration of the constitutional
issue, the failure to consider the Hahn issue does remove any
possibility of reaching the constitutional question. I would address the
Hahn issue that the Board raises on appeal and let our disposition of
that issue dictate the direction the rest of the opinion should take. By
failing to address this issue, the lower courts are left to wonder
whether Hahn has been overruled by this court sub silentio or simply
ignored.
     For these reasons, I dissent.




                                 -43-